DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: a method of analyzing an extracellular space in a region of a patient’s brain, as disclosed in Paragraph [0017], constructively identified by the examiner as corresponding to Claims 1-10;
Species A(I): wherein the MRI is diffusion tensor imaging (DTI), as disclosed in Paragraph [0017], constructively identified by the examiner as corresponding to Claim 2;
Species A(II): wherein the MRI is neurite orientation dispersion and diffusion imaging (NODDI), as disclosed in Paragraph [0017], constructively identified by the examiner as corresponding to Claim 3;
Species B: a method of monitoring change in a patient’s glymphatic system, as disclosed in Paragraph [0021], constructively identified by the examiner as corresponding to Claims 11-16;
Species C: a method of diagnosing a patient with a neurogenerative disease, as disclosed in Paragraph [0023], constructively identified by the examiner as corresponding to Claims 17-19; and
Species D: a method of diagnosing a patient with a disease, a method of tracking disease progression in a patient with a disease, a method of predicting a disease prognosis in a patient with a disease, a method of predicting a response of a patient with a treatment, and a method of targeting a treatment in a patient with a disease, as disclosed in Paragraphs [0023]-[0027], constructively identified by the examiner as corresponding to Claims 20-24.
awake and asleep, and Species C and D are between when patient is in an awake state and a temporally proximal sleep state. Such distinctions require running different search queries and the prior art applicable to one species will not likely be applicable to other species. In addition, these species are not obvious variants of each other based on the current record.
Note that the applicant is required to elect a single species among species A-D (and a single sub-species A(I) or A(II), should Species A be elected).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793